Citation Nr: 1234566	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  11-21 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection a left ear disorder, including hearing loss, and if so, whether the reopened claim should be granted.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel
INTRODUCTION

The Veteran served on active duty from April 1948 to December 1948.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision by the Department of Veterans Affairs (VA) "Tiger Team" at the VA Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of the Veteran's claims file is currently at the Indianapolis, Indiana RO.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a left ear disorder is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  Service connection for left ear disorder was most recently denied in an unappealed June 2008 rating decision.

2.  Evidence received since the June 2008 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for left ear disorder; such evidence is not cumulative or redundant of evidence already of record. 


CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim of entitlement to service connection for left ear disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his claim to reopen the previously denied claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011) before the Board decides this matter.

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Analysis

The RO initially denied service connection for a left ear disorder in a January 1983 rating decision, and following the Veteran's appeal, the Board affirmed the denial in an October 1983 decision.  Following a December 2007 request to reopen, the RO declined to reopen the Veteran's claim in a June 2008 rating decision.  He did not appeal the decision or submit any additional pertinent evidence within the appeal period.

The basis for the June 2008 denial was that the newly received evidence did not establish that a left ear disorder was caused or worsened by the Veteran's active service.  

The evidence of record in June 2008 consisted of the Veteran's statements, his service treatment records (STRs), and private treatment records.  This evidence did not show any link between the Veteran's alleged in-service mortar injury and any current left ear disorder.  

Evidence received since the June 2008 rating decision includes, private treatment records, a statement from the Veteran's daughter, duplicate evidence, a letter from the Veteran's private treating physician, and the September 2012 hearing transcript from his hearing before the Board.  

The most important piece of new evidence received was the February 2010 letter from the Veteran's treating physician.  He indicated that he has treated the Veteran since 1985, and reported a history of left ear infections on and off since 1949 until 1982.  The physician indicated that the Veteran's eardrum has burst due to repeated machine gun sound, and a hearing aid will not work in the left ear.  

A medical nexus linking the Veteran's left ear disorder to his military service was an element of entitlement to service connection that the RO found was not met in its June 2008 rating decision.  The Board finds that the recent letter from the Veteran's treating physician, as well as his testimony before the Board, supports the presence of a current disability linked possibly linked to his military noise exposure.  Accordingly, this evidence is sufficient to reopen the previously-denied claim for service connection for a left ear disorder.  


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for left ear disorder granted.


REMAND

In light of the reopening of the Veteran's left ear disorder claim, and upon preliminary review of the evidence of record, the Board has determined that further development is necessary before the claim on appeal is decided.  

The Veteran seeks service connection for a left ear disorder that has been variously identified as including chronic otitis media with sclerosis of the left ear drum, left ear hearing loss, and residuals of cholesteatoma pocket in his left ear drum.  He contends that he was exposed to mortar shell noise and/or spent shell noise during service and has had difficulty hearing in his left ear since.  

A review of the STRs shows no left ear hearing problems at service discharge, and the first evidence of medical treatment for left ear problems appears to be in the early-1980s.  In conjunction with the Veteran's July 1983 surgical treatment for his left ear, he reported being struck on the left side of his head by a mortar shell in 1948.  The Veteran contends that when he sought treatment for the mortar shell incident, that the treating personnel only listed that he had a bloody nose.

The Veteran's treating physician, who does not appear to be an audiologist, opined that the Veteran has been under his medical care since 1985.  He noted the Veteran's history of chronic ear infections since 1949, and opined that his ear drum has burst due to repeated machine gun noise.  This physician did not provide any rationale for his opinion, nor does it appear to be based upon review of any relevant STRs or post-service treatment records.  For these reasons, the Board finds that the February 2010 private opinion is inadequate for adjudication purposes.  

The Veteran has not been provided a VA examination for his left ear disorder, nor is there any adequate nexus opinion of record.  Based upon the evidence briefly noted above, the Board finds that the Veteran should be afforded a VA medical examination regarding his claim left ear disorder.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  Then, the Veteran should be scheduled for a VA examination by a physician with sufficient expertise to determine the nature and etiology of his claimed left ear disorder.  The claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

Based upon the review of the record and the examination results, the examiner should provide an opinion with respect to each currently present left ear disorder as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service. 

The rationale for each opinion expressed must also be provided. 

3.  The RO or the AMC should also undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should again review the record and re-adjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and given the requisite opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate action

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


